EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Anila Kethe (applicant’s representative) on March 23, 2021.
The application has been amended as follows: 

In Claim 5, line 2, replace “oil” with --- soybean oil ---.
Cancel Claim 6.
Cancel Claim 8.
In Claim 12, line 6, replace “an emulsifier, and an alcohol with an oil” with --- a first emulsifier, and a second emulsifier which is ethanol, with an oil which is soybean oil ---. 
In Claim 12, line 7, replace “oil phase;” with --- oil phase in which the meloxicam is dissolved; ---.
In Claim 15, line 7, replace “an oil;” with --- an oil which is soybean oil; ---.
In Claim 15, line 8, replace “an alcohol;” with --- ethanol; ---.
In Claim 15, on the 4th line from the bottom, replace “water;” with --- water; wherein the meloxicam is dissolved in the ethanol and the soybean oil to form an oil phase; ---.
In Claim 16, line 6, replace “an oil;” with --- an oil which is soybean oil; ---.
In Claim 16, line 7, replace “an alcohol;” with --- ethanol; ---.
In Claim 16, line 9, replace “water;” with --- water; wherein the meloxicam is dissolved in the ethanol and the soybean oil to form an oil phase; ---.
In Claim 16, on the 3rd line from the bottom, replace “said second emulsifier is ethanol” with --- said ethanol is ---.

The following is an examiner’s statement of reasons for allowance: In view of applicant’s argument in REMARKS (filed on February 22, 2021) and further in view of the Examiner’s amendment shown above, previous 103 rejection over Cooper in view of Ottoboni is hereby withdrawn.  It is the Examiner’s position that Cooper in view of Ottoboni does not teach or fairly suggest instant emulsion of meloxicam, wherein the meloxicam is dissolved in the ethanol and the soybean oil to form an oil phase (in which the meloxicam is dissolved) as claimed in instant claims 15, 12 and 16 (see also present Example 1).  Also, in view of applicant’s amendment of February 22, 2021 (which added the limitation “wherein said emulsion has an intensity-weighted mean droplet diameter less than about 300 nm”), previous 103 rejection over Kweon in view of Sprogoe or Lee is hereby withdrawn.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        March 24, 2021